Citation Nr: 0313467	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  93-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California.


THE ISSUE

Entitlement to service connection for stasis dermatitis, 
claimed as secondary to a service-connected shell fragment 
wound of the right thigh.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  

Procedural history

The veteran served on active duty from July 1943 to December 
1945.  He sustained a shell fragment wound in France in 
November 1945 and was awarded the Purple Heart Medal.  The 
veteran was granted service connection for a penetrating 
shell fragment wound of the right thigh in a December 1945 
rating decision.  

In February 1991, the RO received the veteran's claim for 
service connection for stasis dermatitis, claimed as 
secondary to the service connected shell fragment wound of 
the right thigh.  In a July 1991 rating decision, the RO 
denied the claim.  The veteran disagreed with the July 1991 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 1992.  

In December 1993 and February 1997, the Board remanded this 
issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
previous denial.  
 
The veteran testified at an August 1993 Travel Board hearing, 
conducted in Los Angeles, California.  The Board notes that 
in the February 1997 remand, the Board instructed the RO to 
contact the veteran and determine whether he wanted a new 
hearing in light of the fact that the Board Member who 
conducted the original August 1993 hearing was no longer 
employed by the Board.  The RO wrote to the veteran in 
September 1996 and offered him the opportunity to appear for 
an additional hearing; however, the veteran did not respond.  
The RO again wrote to the veteran in July 1999 and 
specifically raised the issue that the Board Member who 
conducted the August 1993 hearing was no longer employed by 
the Board, and offered him the option of attending another 
hearing.  In October 1999, the veteran responded that he did 
not want an additional hearing.  There are no other 
outstanding hearing requests of record.

Issue not on appeal

In February 1997, the RO notified the veteran that it would 
begin reduced payments due to his incarceration, pursuant to 
38 C.F.R. § 3.665 and 38 U.S.C.A. § 3113.  The RO offered the 
veteran an opportunity to submit evidence on this matter, and 
he submitted a statement in April 1997.  In a May 1997 
letter, the RO notified the veteran of its decision to reduce 
his payments.  

In January 1999, the RO received a letter from the veteran 
asking why he had not received a Statement of the Case (SOC) 
on this issue.  He stated that his representative had 
submitted a notice of disagreement.  However, the record does 
not show that a notice of disagreement was ever received by 
the RO.  The February 1997 letter from the RO was not a 
decision, but merely notified the veteran of pending action 
and solicited his response.  The April 1997 letter submitted 
by the veteran predated the decision letter of May 1997.  
Therefore, it cannot serve as a notice of disagreement.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105, the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].  Accordingly, the issue 
concerning reduced VA benefit payments due to the veteran's 
incarceration is not on appeal and the Board will address it 
no further.




FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed stasis dermatitis is causally related to any incident 
of his military service or to any service-connected 
disability, in particular his service-connected shell 
fragment wound of the right thigh.


CONCLUSION OF LAW

Stasis dermatitis was not incurred in active military service 
or as a result of any service connected disability.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
stasis dermatitis. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's December 
1993 and February 1997 remands, by the text of the remands, 
by the July 1991and February 1993 rating decisions, by the 
October 1991 SOC, and by the March 1993 and January 2003 
SSOCs of the pertinent law and regulations and the need to 
submit additional evidence on his claim.  

More significantly, a letter was sent to the veteran in 
September 2002, with a copy to his representative, which 
specifically referenced the VCAA.  Crucially, the veteran was 
informed by the RO by means of the September 2002 letter as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. 

An attachment to the January 2003 SSOC also fully set out the 
current duties to notify and assist the veteran, as modified 
by the VCAA.  The veteran was notified in detail as to the 
responsibilities of VA with respect to obtaining evidence, 
and as to his responsibilities. 

The Board notes that the VCAA notification letter sent to the 
veteran in September 2002 essentially complied with the 
recent holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent 
it provides a claimant "not less than 30 days" to respond 
to a VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the VCAA 
notification letter was sent to the veteran by the RO and not 
the Board.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the letter did request a 
response within 30 days, the veteran was notified by the 
attachment to the January 2003 SSOC that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the December 1993 BVA remand, 
the veteran was afforded a VA examination in January 1994.  
However, the RO determined that the January 1994 examination 
did not adequately address the questions raised by the Board 
in its remand.  Accordingly, the RO contacted the veteran to 
schedule another examination.  The veteran failed to report 
for that examination due to his incarceration.  The case was 
returned to the Board where it was again remanded.  In 
response to the Board's February 1997 remand the veteran 
underwent a thorough VA fee basis examination, the results of 
which are reported below.  

The veteran identified VA treatment records related to his 
claimed disability.  The RO requested and obtained these 
records.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded a Travel Board hearing 
in August 1993; however, the Board Member who conducted the 
hearing subsequently left the Board.  The veteran was 
informed of his right to an additional hearing in the 
February 1997 Board remand and in a July 1999 letter from the 
RO.  He indicated in October 1999 that he did not want an 
additional BVA hearing.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

In evaluating a claim of entitlement to service connection on 
a secondary basis, an analysis similar to the Hickson 
analysis applies. There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability or a 
service-connected disability; and (3) medical nexus.  See 
Hickson and Wallin, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that stasis dermatitis was neither incurred in 
service nor as a result of the veteran's service-connected 
shell fragment wound of the right thigh.  [The Board observes 
in passing that service connection is also in effect for hay 
fever, and noncompensable rating was assigned.  There is no 
evidence whatsoever that the hay fever is in any way related 
to the stasis dermatitis, and the veteran does not appear to 
so contend.] 

With respect to the first Hickson element, the Board notes 
that there is a current diagnosis of record.  The January 
1994 and November 2002 examiners diagnosed bilateral 
dermatitis of the legs.  The diagnosis of dermatitis is also 
shown in numerous VA outpatient treatment records dating from 
1989.  Accordingly, Hickson element (1) has been satisfied.  

With respect to Hickson element (2), the veteran has made 
alternative contentions.  In his February 1991 claim, he 
stated that the stasis dermatitis is attributable to the 
service-connected shell fragment wound of the right thigh.  
Specifically, he attributed stasis dermatitis condition to 
the disabled lifestyle which his service-connected disability 
allegedly imposed upon him.  However, in a July 1992 
statement, the veteran asserted that his duty as a litter-
bearer in service predisposed him to varicose veins, which he 
then asserted caused his dermatitis.  Varicose veins are not 
service connected.  The Board will address both theories of 
entitlement.  

The veteran's service medical records are silent as to 
complaints or treatment related to the veteran's skin.  There 
is neither diagnosis of a chronic condition nor notation of 
an acute condition in service.  The veteran himself does not 
appear to contend that his stasis dermatitis symptoms had 
their onset in service.  

As stated above, the veteran contends that he served as a 
litter bearer in service, and that weight bearing predisposed 
him to develop dermatitis in the legs.  That he served as a 
litter bearer is shown by the veteran's Form WD 53-55 
(honorable discharge).  The Board accepts that the veteran 
served as a litter bearer, with presumed weight bearing 
consistent with such.  The Board does not accept the 
veteran's contention as to predisposition, which is in the 
nature of a medical nexus opinion and which will be dealt 
with below.  With respect to the secondary service connection 
theory of entitlement, the Board notes, as discussed in the 
Introduction, that the veteran is service connected for a 
shell fragment wound of the right thigh.  The Board concludes 
that Hickson element (2) has been met under either a direct 
or a secondary theory of entitlement to service connection. 

Regardless of whether service connection on a direct or 
secondary basis is considered, medical nexus evidence is 
essential.  Accordingly, the Board will move on to a 
discussion of the third Hickson element.

The veteran has submitted and pointed to VA outpatient 
treatment reports in support of his contention; however, the 
Board notes that these records relate primarily to the 
veteran's current condition.  In fact, these records 
consistently point to the onset of dermatitis symptoms many 
decades after the veteran left military service, and make no 
reference either to the veteran's military service or to his 
service-connected disabilities as a cause of his skin 
condition.  A January 1989 report shows onset of symptoms 6 
months prior.  A February 1990 report shows onset of symptoms 
1-1/2 years prior.  A January 1991 report shows onset of 
symptoms 2-1/2 years prior.  None of these reports expresses an 
opinion as the etiology of the disorder.  The veteran has 
pointed to no medical opinion or other evidence contained in 
the VA records that purports to establish a link between his 
current dermatitis and either an incident of his service or 
his service connected shell fragment wound residuals, and the 
Board has identified no such evidence.  

While no medical nexus evidence supports the veteran's 
contention as to the cause of his dermatitis, there is 
evidence against his claim.  The November 2002 VA examiner 
extensively reviewed the veteran's records and found no 
relationship between the diagnosed dermatitis and the 
veteran's service-connected shell fragment wound of the right 
thigh.  The examiner found that the veteran's dermatitis was 
linked to impairment of the patency of the venous system in 
the lower extremities, which is sometimes hereditary.  He 
stated that the shrapnel wound injury affected only the right 
thigh, and not throughout both legs.  Therefore, if there 
were any substantial damage to the venous circulation as a 
result of the shrapnel injury, it would be expected to be 
worse in the right leg.  In fact, the examiner described the 
veteran's stasis dermatitis as worse in the left leg.  
Therefore, he surmised that the anatomical location of the 
injury did not in any way explain the veteran's current 
condition.  The examiner further stated that he was unaware 
of any other mechanism by which a shrapnel wound injury could 
damage the venous circulation of the body.  Therefore, he 
concluded that the residuals of the shrapnel wound on the 
right lower extremity did not cause the stasis dermatitis, 
nor was there any evidence that the wound caused the 
veteran's stasis dermatitis to increase in severity. 

The Board concludes that the competent medical evidence is 
against the veteran's contention that his service-connected 
shell fragment wound of the right thigh either caused or 
contributed to his current stasis dermatitis.  

With respect to the veteran's contention that weight bearing 
duties in service predisposed him to develop varicose veins, 
which contributed to the onset of dermatitis, there is of 
record no medical opinion that supports the contended 
relationship between varicose veins and service, or the 
contended relationship between varicose veins and his stasis 
dermatitis.  

The Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) (2002) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In this case, in July 1992 the veteran submitted a February 
1991 magazine article that describes the effects and 
treatment options for varicose veins.  The article submitted 
by the veteran is general in nature and does not address the 
veteran's specific situation.  Further, it does not purport 
to establish a link between weight bearing and varicose veins 
or between varicose veins and stasis dermatitis.  Indeed, a 
physician quoted in the article stated that "this is 
primarily an inherited condition".  The Board accordingly 
finds that the probative value of the article is nil with 
respect to the question of medical nexus. 

In his July 1992 substantive appeal, the veteran referred to 
a July 1991 prescription for hydrocortisone for his legs, 
indicating that the prescribing physician had circled "SC".  
The veteran did not elaborate, although the implication is 
that "SC" was intended to mean "service connected".  There 
is no indication as to the precise meaning of "SC" with 
respect to the prescription.  However, stasis dermatitis was 
not then, and is not now, service connected.  Moreover, the 
prescription provided absolutely no discussion or analysis to 
support the contended attribution to service.  The Board 
assigns it little weight of probative value.  

The Board additionally observes that the veteran is a combat 
veteran.  As such, certain presumptions concerning in-service 
incurrence of injury or disease apply.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  In this case, however, as 
discussed above Hickson element (2), in-service incurrence, 
has been met.  The matter which is crucial to the resolution 
of the veteran's claim is that of medical nexus.  The Court 
has held that 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  That is, section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
the veteran has failed to do so.

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is well-established 
that as a lay person without medical training the veteran is 
not competent to provide medical opinions on matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

In summary, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's currently diagnosed stasis 
dermatitis resulted directly from a disease or injury 
incurred in active service, or on a secondary basis as a 
result of a service-connected disability.  The veteran's 
claim of entitlement to service connection for stasis 
dermatitis is therefore denied.


ORDER

Service connection for stasis dermatitis is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



